—Adjudication unanimously affirmed. Memorandum: Defendant contends that County Court erroneously informed him that he was eligible for the shock incarceration program (see, Correction Law art 26-A) and thus that his guilty plea was not knowingly, voluntarily and intelligently entered. We disagree. Although defendant pleaded guilty to a violent felony offense, he was adjudicated a youthful offender. Because “[a] youthful offender adjudication is not a judgment of conviction for a crime or any other offense” (CPL 720.35 [1]), defendant was an “eligible inmate” as that term is defined in Correction Law § 865 (1). (Appeal from Adjudication of Jefferson County Court, Clary, J. — Youthful Offender.) Present — Wisner, J. P., Hurlbutt, Balio and Lawton, JJ.